UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

GORDON C. BARBAY CIVIL ACTION
VERSUS

UNION PACIFIC RAILRAOD NO.: 17-00568-BAJ-RLB
COMPANY

RULING AND ORDER
Before the Court is the Motion for Partial Summary Judgment (Doc. 17),

filed by Defendant Union Pacific Railroad Company. Plaintiff filed a response (Doc.
23). For the reasons stated herein, the Motion for Partial Summary Judgment
(Doc. 17) is DENIED.
I. BACKGROUND

On March 23, 2017 Plaintiff was working as a brakeman at Defendant’s
railroad yard in Parish of Point Coupee, Louisiana. (Doc. 23 at p. 2) Plaintiff was
involved in performing a “trim job,” which refers to the process of assembling an
outbound train by switching various railcars onto the appropriate track and into the
correct order for transit. (Id.) Part of completing the trim job required Plaintiff to
leave two railcars on the track to act as “bumper cars.” (Id.) These railcars were to
prevent other railcars that might be switched onto the track from interfering with
the ongoing trim job. (Id.)

In order to secure the bumper cars, Plaintiff had to tie the handbrakes on each

car by using a brake stick. (Id. at 3) Brake sticks are aluminum sticks equipped with

telescoping and locking mechanisms (Id.) Defendant’s employees are required to use
break sticks to tie, set, and release handbrakes. (Id.) Plaintiff successfully tied the
handbrake on the first of the two bumper cars. In the process of tightening the
handbrake on the second bumper car, Plaintiff placed a brake stick into the spokes of
the brake wheel of the handbrake and pulled it down at a slight angle to tighten it.
(Doc. 23 at p. 3) At this point the break stick snapped and Plaintiff lost his balance.
(Id.) Plaintiff claims that as a result, he suffered serious injury to his right arm,
shoulder, and elbow. (Id.)

Plaintiff` claims that the handbrake was defective and caused his injury.
Plaintiff brings suit pursuant to the Federal Employers Liabiljty Act (“FELA") and
the Federal Safety Appliance Act (“FSAA”). (Doc. 1 at pp. 4-5) Defendant moves to
dismiss Plaintiff’ s claims based on alleged violations of the FSAA. Defendant claims
(1) that the railcar on which the accident occurred was the not “in use” at the time of
the accident, which precludes application of the FSAA and (2) that Plaintiff has not
proven that the handbrake itself was defective, and it therefore could not have caused
his injury.

II. LEGAL STANDARD

Pursuant to Rule 56, “[t]he [C]ourt shall grant summary judgment if the
movant shows that there is no genuine dispute as to any material fact and the movant
is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In determining
whether the movant is entitled to summary judgment, the Court views the facts in

the light most favorable to the non-movant and draws all reasonable inferences in

the non-movant‘s favor. Co£emcm u. Hou,ston Independent School Dist, 113 F-3d 528,
533 (5th Cir. 1997).

After a proper motion for summary judgment is made, the non-movant must
set forth specific facts showing there is a genuine issue for trial. Anderson v. Liberty
Lobby, Inc., 477 U.S- 242, 250 (1986). At this stage, the Court does not evaluate the
credibility of witnesses, weigh the evidence, or resolve factual disputes In,t'£
Shortstop, Inc. v. Rally's, Inc., 939 F.2d 1257, 1263 (5th Cir- 1991), cert. denied, 502
U.S. 1059 (1992). However, if the evidence in the record is such that a reasonable
jury, drawing all inferences in favor of the non-moving party, could arrive at a verdict
in that party‘s favor, the motion for summary judgment must be denied. Int’l
Shortstop, In,c., 939 F.2d at 1263.

On the other hand, the non-movant's burden is not satisfied by some
metaphysical doubt as to the material facts, or by conclusory allegations,
unsubstantiated assertions, or a mere scintilla of evidence. L£tt£e v. Liquicl Air Corp.,
37 F.3d 1069, 1075 (5th Cir. 1994). Summary judgment is appropriate if the non-
movant “fails to make a showing sufficient to establish the existence of an element
essential to that party's case.” Celotex Corp. u. Co:trett, 477 U.S. 317, 324 (1986). In
other words, summary judgment will be appropriate only “if the pleadings,
depositions, answers to interrogatories, and admissions on file, together with
affidavits if any, show that there is no genuine issue as to any material fact, and that
the moving party is entitled to judgment as a matter of law.” Sherman v. Hallbauer,

455 F.2d 1236, 1241 (5th Cir. 1972).

III. DISCUSSION
A. Was the Railcar “In Use”

The FELA serves as the exclusive remedy for a railroad employee injured as a
result of his employer's negligence Rivero v. Union Pacific R. Co., 378 F.3d 502, 507
(5th Cir. 2004). The FELA provides that “every common carrier by railroad. . . shall
be liable to any person suffering injury while he is employed by such carrier. . . for
such injury resulting in whole or in part from the negligence . . of such carrier.” 45
U.S-C. §51 (2012). Accordingly, to bring an action under FELA, a plaintiff must prove
negligence The Supreme Court has held that the FSAA itself does not create a federal
cause of action for employees seeking damages for injuries resulting from a railroad’s
violation of the law. Crane v. Ceclar Rapids & lowe C£ty Ry. Co., 395 U.S. 164, 166
(1969). However, a violation of the FSAA constitutes negligence as a matter of law
under FELA. Id. Accordingly, the FSAA imposes strict liability on railroads for
violations of the Act’s safety standards Id.

Defendant first argues that Plaintiff has not proven that the railcar he was
working on was “in use” at the time of the injury, which precludes Plaintiff’ s recovery
under the FSAA. ln order for the FSAA to apply, the vehicle at issue must be “in use”
at the time of the incident. See Trinidad v. Sou,thern. Pacific Transp. Co., 949 F.2d
187, 188 (5th Cir. 1991) (holding that the language “to use on its line” means “in use,
running, or being hauled”). Plaintiff brings a claim under the FSAA’s handbrake
provision, which provides that “a railroad carrier may use or allow to be used on any

of its railroad lines (1) a vehicle only if it is equipped with . . . efficient handbrakes.”

49 U.S.C. 20302(a)(1)(]3) (2012). Defendant argues that this provision is inapplicable
because a railcar involved in switching operations is not “in use” for purposes of the
FSAA. Defendant premises its argument on the United States Court of Appeals for
the Fifth Circuit’s decision in Tr£nidad v. Southern Pacific Transp. Co. (Doc. 27 at p.
2). There, the Fifth Circuit addressed whether Sections 1 and 9 of the FSAA, which
control air and power-driving wheel brakes, applied to trains during pre-inspection
departure The Court found that they did not because the train was not “in use,
running, or being hauled.” Trinidad, 949 F.2d at 188. The Court further found that
“courts have not applied the [FSAA] to trains involved in switching operations.” Id.
The Court finds that Defendant’s argument misconstrues the holding of
Trinidad. The provisions of the FSAA at issue in Trinidczd have since been recodified
into 49 U.S.C. §§ 20302(a)(4)-(5). So££ce v. CSX Tro:nsp. Inc., No. 11-1288, 2012 WL
1196668 at *2 (E.D. La- Apr. 10, 2012). These sections specifically apply to trains,
versus uehicles, which are covered under 49 U.S.C. §20302(a)(1). As Plaintiff points
out, courts in the Fifth Circuit since Tr£nidad have specified that its holding was
limited to “trains” rather than all rail vehicles Solice, 2012 WL 1 196668 at *2 (finding
that Trin,idad did not preclude a plaintiff from bringing suit for a handbrake’s failure
on a railcar during switching operations because Trin£dczd’s holding was limited to
“trains”). See also United Stotes 1). Erie R. Co., 237 U.S. 402, 407-408 (holding that
the air-brake provision of the FSAA is applicable to trains proceeding on their
journeys while the provisions calling for automatic couplers and grab irons “are of

broader application and embrace switching operations”). As such, the Court rejects

Defendant’s assertion that Trinidad holds that railcars involved in switching
operations are not “in use” under the FSAA.

In the instant case, it is undisputed that the railcar on which the accident took
place was involved in switching operations However, Defendant itself admits that
the railcar was being utilized as a bumper car. (Doc. 27 at p. 3). As such, the railcar
qualifies as a “vehicle,” rather than a “train,” under 49 U.S.C. §20302(a)(1)(B) and is
therefore subject to the FSAA’s efficient handbrake provision. Accordingly,
Defendant is not entitled to summary judgment based on the argument that the
railcar was not “in use” at the time of the accident.

B. Dispute of Material Fact over Efficiency of Handbrake

Defendant also asserts that Plaintiff has failed to establish that there was a
defect in the handbrake that caused Plaintifi’s injury. (Doc. 17-2 at p. 8) “Proof of an
actual break or physical defect. . . is not a prerequisite to finding that [the FSAA] has
been violated.” Thompson, v. Alabamo: Great Southern R. Co., 2014 WL 970104, at *2
(E.D. La. Mar. 12, 2014) (quoting Myers u. Reading Co., 331 U.S. 477, 483 (1947)).
The efficient handbrake provision only requires a plaintiff to prove “that the
mechanism failed to work efficiently and properly.” Id.

The Court concludes that there remains a dispute of material fact as to
whether the handbrake was working efficiently. First, Plaintiff testified that as he
was tightening the handbrake, the brake stick broke (Doc. 23-2 at p- 17) Second,
Bruce Davis, a car foreman employed by Defendant, testified that he inspected the

railcar after the Plaintiff’s incident and reported to Defendant that the handbrake

wheel was defective because of worn rivets. (Doc. 23-7 at pp. 3-4) The handbrake
wheel was eventually removed from the railcar. (Id.) Davis further testified that the
handbrake wheel is part of the brake assembly. (Id.) Given these facts, a reasonable
juror could find that the handbrake failed to work properly and caused Plaintifi’s
injury. As such, Defendant is not entitled to summary judgment on based on the
efficiency of the handbrake The Court notes that Defendant argues that the brake
stick, which snapped, was not part of the handbrake itself and thus cannot give rise
to an FSAA claim. (Doc. 17-2 at p. 7) Because the Court has denied summary
judgment based on alleged facts unrelated to the brake stick, it is unnecessary for the

Court to address Defendant’s argument at this time

IV. CONCLUSION
Accordingly,

IT IS ORDERED that the Motion for Partial Summary Judgment (Doc.
17) is DENIED.

;p£.

Baton Rouge, Louisiana, this 13 "“ day of February, 2019.

fin

JUDGE BRiAWACKsoN
oNITED s'rATEs DISTRICT coURT
MIDDLE DISTRICT oF LoUIsIANA

 

